DETAILED ACTION
Introduction
Claims 1, 6-8, 13, and 14 have been examined in this application. Claims 1 and 8 are amended. Claims 6, 7, 13, and 14 are as previously presented. Claims 2-5 and 9-12 are cancelled. This is a non-final office action in response to the arguments and amendments filed 12/2/2021 and the request for continued examination filed 1/19/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR10-2017-0102028 filed in The Republic of Korea on 08/11/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 12/2/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejection under 112(a) (presented on p. 7-8 under the heading "Rejections under 35 U.S.C. § 112(a)"), the arguments are partially persuasive. The arguments regarding Claims 4 and 11 are persuasive as the claims have been cancelled, and the rejections of Claims 4 and 11 are therefore withdrawn. Regarding the arguments pertaining to the subject matter in amended Claims 1 and 8, the arguments are not persuasive. The arguments (p. 7) state that the processing steps for the compensation value adjusting both target braking amount and timing point are not explicitly disclosed, however one of ordinary skill in the art could easily deduce the braking control algorithms to produce the results shown in the situations in Figures 4A – 6B. However, the requirement for sufficient written description does not rely on a determination of whether one of ordinary skill in the art could have deduced the algorithms, but instead whether the invention is described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Particularly, with respect to computer implemented inventions (such as that in the instant application) functional claims which claim a desired result can be claimed, but the disclosure must show the applicant has invented some particular species sufficient to support a claim to the functionally-defined genus. See also (MPEP 2161.01(I)):


In the instant application, the calculating of the compensation value is described but is not described with sufficient detail regarding the addition of terms with differing units, and the disclosure lacks sufficient description of how the compensation value is then further used (i.e. how the “modifying” occurs) to achieve the desired results shown in Figures 4A – 6B, because specification ¶0050 refers only to the addition of an old command to the compensation value to generate a new command, but does not explain how this results in both the braking control amount and timing point being changed. Thus, algorithm or steps/procedure for performing the computer function are not explained in sufficient detail and the arguments (p. 8) that one skilled in the art could therefore conclude that the inventor had possession of the invention are not persuasive, as one of ordinary skill in the art would not understand how the inventor intended the function to be performed. 
Additionally, the arguments (p. 8) state that the adding of terms using differing units is clear because the values α, β and γ are “unitless coefficients to be used to compensate for the different units in the terms themselves.” However, it is not clear how coefficients that are unitless can compensate for different units of the terms, and per the requirements for written description stated above, the intended result of a compensation value modifying the initial FCA command is not sufficient to prove possession of the particular steps or algorithms for doing so such that that one of ordinary skill in the art would understand how
Regarding the arguments pertaining to the previously made rejection under 112(b) (presented on p. 8-10 under the heading "Rejections under 35 U.S.C. § 112(b)"), the arguments are partially persuasive. The arguments regarding Claims 4 and 11 are persuasive as the claims have been cancelled, and the rejections of Claims 4 and 11 are therefore withdrawn. Regarding the arguments pertaining to the subject matter in amended Claims 1 and 8, the arguments are not persuasive. Particularly, the arguments state that one of ordinary skill in the art could easily deduce the braking control algorithms to perform the functions shown in Figures 4A – 6B wherein the braking amount and timing are modified using a single compensation value. However, the claims do not include the details of how this is done. Upon further review, the use of the compensation value is essential to the core of the invention in order to produce the desired results (see e.g. specification ¶0051, the adding of the compensation value to the initial FCA command cmd_old is stated to result in the effects seen in Figures 4A-6B). However the claims are missing this essential matter which is necessary to practice the invention. Therefore, the rejections are maintained as the claims omit critical features for performing and understanding the invention (see MPEP 2172.01).
Additionally, regarding the variables in the claims, the arguments (p. 9-10) state that the road gradient or slope is defined as gsinθ, the vehicle weight as M and the road coefficient of friction as μMg however the claims do not define these variables, and upon review of the specification, ¶0050 states that θ is the road angle, not gsinθ, and states that μ is the road friction coefficient, not μMg as a whole. The office maintains that the variables are not defined in the claims and the arguments do not clarify the variables, and further it is not clear how the terms can be added together with differing units, and it is not clear how the “modifying” occurs for the same reasons as presented above, which renders the claims indefinite, and the rejection is maintained.
Regarding the arguments pertaining to the previously made rejection under 103 (presented on p. 10-13 under the heading "Rejections under 35 U.S.C. § 103"), the arguments state (p. 10) that the US2012/0022759A1 (Inoue et al.) is based on both TTC and accelerator operation state. However, it is unclear how to respond to these arguments, as the claims of the instant application do not appear to prohibit or exclude some additional factor such as accelerator operation being taken into account, and they are therefore not persuasive.
The arguments additionally state (p. 10-11) that the vehicle weight, coefficient of friction, and road slope are used only to control brake quantity and not timing. However, these arguments are not persuasive as the compensation value (mapped to the value "SUB" in Inoue et al., which is an external disturbance value, which may be based on friction, vehicle weight per [0116] and road slope per [0151]) is stated to be a factor when determining TTC1 and TTC2 (see [0057, 0067]) which are used to define the timing of braking application (see [0058, 0068]) (see also complete mapping below). Upon further review of the claims as amended, a new grounds of rejection is made in view of the additional prior art of US2015/0307103A1 (Kuroki et al.) as well as the previously relied upon art of US2012/0022759A1 (Inoue et al.), US2015/0066326A1 (Furuyama), US2002/0107629A1 (Maruko et al.), US2012/0078483A1 (Yajima et al.), US2018/0118221A1 (Hall et al.), and US2013/0144498A1 (Kim).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a vehicle weight detection unit configured to detect a weight..." in Claim 1,
(b) "a friction coefficient calculation unit configured to calculate a friction coefficient..." in Claim 1, 
(c) "a gradient calculation unit configured to calculate an acceleration correction value..." in Claim 1, 
(d) "a control unit configured to calculate a compensation value..." in Claim 1,
because the claim limitation(s) uses the generic placeholder “unit” that is coupled with the above functional language, without reciting sufficient structure to perform the recited function, and without being preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
For all limitations (a), (b), (c), and (d), specification ¶0035 recites that “units” of the invention are circuitry for performing the functions, which may be a computer processor. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Regarding Claims 1 and 8, the claims include the limitation calculate/calculating “a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road” and use/using “the calculated compensation value to modify the initial FCA command.” Portions of the specification such as ¶0044 and Figure 3 show compensating an FCA command to be changing a target braking amount and a braking point. However the compensation is also stated (such as in ¶0051) to be the addition of an old command and a single value made up of three added terms α(gsinθ), β(M), and γ(μMg). It is not apparent from the specification how the addition of this value to the initial command is performed, and how that operation provides the result of changing both the target braking amount and braking point. In other words, the command appears to include two components (amount and timing, as recited in the preamble of Claims 1 and 8), and it is not clear how the single compensation value is added or integrated into the command such that it affects both the amount and timing in the recited fashion. 
Additionally, the claims include the limitation “using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command.” The units of these three terms are not equivalent with M being a weight, gsinθ being an acceleration, and μMg being a weight multiplied by acceleration, and it is not apparent from the specification how the addition of these three terms is then performed, and how that operation compensates a command of both target braking amount and braking point. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 6 and 7) and Claim 8 (for Claims 13 and 14) and for failing to cure the deficiencies listed above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 8, the limitation calculate/calculating “a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road” and use/using “the calculated compensation value to modify the initial FCA command” renders the claims indefinite. The initial FCA command is stated to be based on a target braking control amount and a braking timing point in the preamble of the claims. However, it is not clear how a single “compensation value” is used to modify a command having both an amount and timing aspect. The scope of the modifying operation is therefore indefinite for omitted essential matter (see e.g. specification ¶0051, the adding of the compensation value to the initial FCA command cmd_old is essential to perform the invention and provide the result seen in Figures 4A-6B, see also MPEP 2172.01). For the purposes of examination, the claims are interpreted as having any use of the slope of the road, the weight of the vehicle, and the friction coefficient of the road to adjust or change braking timing and amount.
Additionally, the claims include the value (α(gsinθ)+β(M)+γ(μMg)), but do not define the variables g, θ, M, or μ. The equation and value is therefore indefinite. Additionally, the three terms being added do not appear to have consistent units (see above) and, as recited above, it is not clear how 
Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 6 and 7) and Claim 8 (for Claims 13 and 14) and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2002/0107629A1 (Maruko et al.), further in view of Publication US2015/0307103A1 (Kuroki et al.).

Regarding Claim 1, Inoue et al. discloses a control apparatus of a Forward Collision-Avoidance Assist ("FCA") system (see [0006] system for assisting braking to avoid obstacle that is being approached) in which an initial FCA command is calculated based on a calculated target braking control amount and a braking timing point (see Figure 7, a braking force instruction output in S140 is determined based on a control amount set (calculated) in S50, S70 or S100, S120 and a timing point defined by TTC1 in S30 or TTC2 in S90 (see e.g. [0058] braking to be applied when the time to collision is shorter than TTC1 – a timing point for application of brakes)), comprising:
a vehicle weight detection unit (see [0033, 0048] all functions of the claimed “units” performed by controller 20 performing the disclosed functions, using information processing) configured to detect a weight of a vehicle (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] vehicle weight); 
a friction coefficient calculation unit configured to calculate a friction coefficient of a driving road (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] road surface friction μ); 
 (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0151] road slope); and 
a control unit configured to calculate a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road (see [0050], the external disturbance determining part 7B calculates an external disturbance determined value SUB (compensation value), which may be based on a plurality of parameters including [0116] vehicle weight and road surface friction and [0151] road slope), and use the calculated compensation value to modify the initial FCA command to provide a compensated FCA command (see Figures 4, 7, [0049], the braking force instruction from computing part 8 (initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the external disturbance determined value SUB (compensation value), and the value SUB (see Figure 5, [0056-0069] is used to determine TTC1 and TTC2 and the first and second braking quantity DEC1 and DEC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command), 
wherein:
 the control unit outputs the compensated FCA command to a brake operation unit (see Figure 7, the subsequent braking force instruction, and Figure 5, [0073] the output of braking force is sent to braking force applying device 9 to control hydraulic pressure and perform braking), and controls a target braking control amount (see Figure 5, controlling braking quantity as determined in elements 8C, 8D and 8G, 8H and Figure 7, steps S50, S70 and S100, S120) and a target braking timing point (see Figure 7, [0057, 0067] the braking based on the vehicle TTC being less than TTC1 or TTC2 (which is based on the SUB value) such that the TTC1 or TTC2 define a timing point where braking is first applied),
 (see Figures 4 and 7, [0049], the braking force instruction from computing part 8 (i.e. the initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the compensation value SUB ([0116, 0151] based on slope, weight, and friction coefficient), which [0056-0073] is used to determine TTC1 and TTC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command).


As above, Inoue et al. discloses the use of a plurality of external disturbance parameters including vehicle weight and road surface friction coefficient ([0116]) and slope ([0151]) for different embodiments of the invention (see [0150-0151] the use of road slope is an example in the third embodiment whereas [0108-0116] the use of vehicle weight and road surface friction coefficient are exemplified in the first embodiment).

Inoue et al. does not explicitly recite in a single embodiment wherein:
the control unit is configured to calculate a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road.
However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part 7B in the third embodiment of Inoue et al. to consider additional parameters such as vehicle weight and coefficient of friction, as is recited in the first embodiment, with the motivation of increasing the robustness and accuracy of the system and (see Inoue et al. [0161]).


As above, Inoue et al. discloses the gradient calculation unit configured to calculate a slope of the road (see Figure 4, [0050, 0151]).
However Inoue et al. does not explicitly recite:
a gradient calculation unit configured to calculate a slope of the road based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor.

However Furuyama teaches a technique for determining gradient in braking systems (see e.g. [0006]), including
a gradient calculation unit (see Figure 2, [0015], brake control unit 32) configured to calculate a slope of the road based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor (see [0028], quasi-vehicle body speed is determined based on wheel speed sensors, a longitudinal acceleration signal is received from [0016] vehicle behavior sensor 41, and a road surface gradient is calculated based on the deviation between the gradient of change of the quasi-vehicle body speed and the longitudinal acceleration signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gradient input of the control apparatus of Inoue et al. to use the technique for calculating gradient as is taught by Furuyama, with the motivation of increasing the accuracy of the braking force by allowing a compensation for real-time road surface gradient information based on sensor readings (see Furuyama [0015]).



Inoue et al. does not explicitly recite wherein:
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where α, β, and γ represent weights for: the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively.

However Maruko et al. teaches a technique in forward collision avoidance (see [0047]), wherein
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where α, β, and γ represent weights for: the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively (see Figure 11, [0105] in block 458, individual gains associated with [0102] vehicle weight (Km), [0103] coefficient of friction (Kμ) and [0104] road gradient (Kr) are used to compensate a base value of brake pressure PPBO to create compensated value PPB (see also interpretation under 112(b) above)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part of Inoue et al. to weight all individual parameters in compensating a brake command, as is taught by Maruko et al., with the motivation of increasing the flexibility of the system configuration by allowing for individual look-up tables for parameters which are integrated into a final combined gain (see Maruko et al. [0102-0107]).


Additionally, Inoue et al. does not explicitly recite:

when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road, and, when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point.

However Kuroki et al. teaches a technique in braking control, 
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount on a flat road (see Figures 4, 5, and [0064] determination of values α1 and β1 for a larger vehicle braking force required on a down-slope, as compared (Figure 5) to the amount for a 0 gradient road) and, when the road slope is an uphill slope, outputs the compensated FCA command obtained by decreasing the target braking control amount (see [0064] a request for a vehicle braking force is low on an up-slope); and
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road (see [0064], for a down slope, causing braking at a larger inter-vehicle distance X (i.e. the control output earlier in time due to the larger distance)), and, when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point (see Figures 5, 6, [0064] the up slope having smaller thresholds for inter-vehicle distance, i.e. the control output occurring later/delayed in time).
Inoue et al. to behave in the manner as taught by Kuroki et al., with the motivation of improving the robustness of the system to respond to any road slope and increasing vehicle efficiency by improving fuel consumption (see Kuroki et al., [0005, 0064]).

Regarding Claim 8, Inoue et al. discloses a control method of a Forward Collision-Avoidance Assist ("FCA") system (see [0006] , Claim 16, method for assisting braking to avoid obstacle that is being approached) in which an initial FCA command is calculated based on a calculated target braking control amount and a braking timing point (see Figure 7, a braking force instruction output in S140 is determined based on a control amount set (calculated) in S50, S70 or S100, S120 and a timing point defined by TTC1 in S30 or TTC2 in S90 (see e.g. [0058] braking to be applied when the time to collision is shorter than TTC1 – a timing point for application of brakes)), comprising:
detecting the weight of a vehicle (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] vehicle weight) through a vehicle weight detection unit (see [0033, 0048] all functions of the claimed “units” done by controller 20 performing the disclosed functions, using information processing);
calculating the friction coefficient of a driving road through a friction coefficient calculation unit (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0116] road surface friction μ);
calculating, by a gradient calculation unit, a slope of the road (see Figure 4, [0050] external disturbance determining part 7B determines factors that affect braking including [0151] road slope);
calculating, by a control unit, a compensation value based on: a slope of the road surface, a weight of the vehicle, and a friction coefficient of the road (see [0050], the external disturbance determining part 7B calculates an external disturbance determined value SUB (compensation value), which may be based on a plurality of parameters including [0116] vehicle weight and road surface friction and [0151] road slope), and using the calculated compensation value to modify the initial FCA command to provide a compensated FCA command (see Figures 4, 7, [0049], the braking force instruction from computing part 8 (initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the external disturbance determined value SUB (compensation value), and the value SUB (see Figure 5, [0056-0069] is used to determine TTC1 and TTC2 and the first and second braking quantity DEC1 and DEC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command); and
outputting the compensated FCA command to a brake operation unit (see Figure 5, [0073] the output of braking force is sent to braking force applying device 9 to control hydraulic pressure and perform braking), and controlling a target braking control amount (see Figure 5, controlling braking quantity as determined in elements 8C, 8D and 8G, 8H and Figure 7, steps S50, S70 and S100, S120) and a target braking timing point (see Figure 7, [0057, 0067] the braking based on the vehicle TTC being less than TTC1 or TTC2 (which is based on the SUB value) such that the TTC1 or TTC2 define a timing point where braking is first applied).
wherein:
in the compensating of the initial FCA command, the control unit compensates the initial FCA command using a compensation value obtained based on the slope of the road, the weight of the vehicle, and the friction coefficient of the road (see Figures 4 and 7, [0049], the braking force instruction from computing part 8 (i.e. the initial FCA command from S140) from the “last round of processing” is fed back and used as input to the external disturbance determining part 7B, which [0050] is used to calculate the compensation value SUB ([0116, 0151] based on slope, weight, and friction coefficient), which [0056, 0067] is used to determine TTC1 and TTC2 for a subsequent command. I.e. the compensation value SUB is used to modify output of an initial command to be the next (compensated) command).


As above, Inoue et al. discloses the use of a plurality of external disturbance parameters including vehicle weight and road surface friction coefficient ([0116]) and slope ([0151]) for different embodiments of the invention (see [0150-0151] the use of road slope is an example in the third embodiment whereas [0108-0116] the use of vehicle weight and road surface friction coefficient are exemplified in the first embodiment).
Inoue et al. does not explicitly recite a single embodiment wherein:
the control unit is configured to calculate a compensation value based on: the slope of the road, the weight of the vehicle, and the friction coefficient of the road.
However it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part 7B in the third embodiment of Inoue et al. to consider additional parameters such as road slope and air drag, as in the first embodiment, with the motivation of increasing the robustness and accuracy of the system and therefore increasing safety by allowing for all relevant parameters to vehicle acceleration to be considered (see Inoue et al. [0161]).


Inoue et al. discloses a gradient calculation unit configured to calculate a slope of the road (see Figure 4, [0050, 0151])
However Inoue et al. does not explicitly recite:
 based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor.
Furuyama teaches a technique for determining gradient in braking systems (see e.g. [0006]), including:
calculating, by a gradient calculation unit (see Figure 2, [0015], brake control unit 32), a slope of the road based on actual acceleration information sensed through a wheel speed sensor and information sensed through an acceleration sensor (see [0028], quasi-vehicle body speed is determined based on wheel speed sensors, a longitudinal acceleration signal is received from [0016] vehicle behavior sensor 41, and a road surface gradient is calculated based on the deviation between the gradient of change of the quasi-vehicle body speed and the longitudinal acceleration signal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the gradient input of the control apparatus of Inoue et al. to use the technique for calculating gradient as is taught by Furuyama, with the motivation of increasing the accuracy of the braking force by allowing a compensation for real-time road surface gradient information based on sensor readings (see Furuyama [0015]).


Inoue et al. does not explicitly recite:
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where α, β, and γ represent weights for the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively;

Maruko et al. teaches a technique in forward collision avoidance (see [0047]), wherein
the compensated FCA command is calculated by using the compensation value (α(gsinθ)+β(M)+γ(μMg)) to modify the initial FCA command, where a, p and y represent weights for the slope of the road, the weight of the vehicle, and the friction coefficient of the road, respectively (see Figure 11, [0105] in block 458, individual gains associated with [0102] vehicle weight (Km), [0103] coefficient of friction (Kμ) and [0104] road gradient (Kr) are used to compensate a base value of brake pressure PPBO to create compensated value PPB (see also interpretation under 112(b), above)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the external disturbance determining part of Inoue et al. to weight individual parameters in compensating a brake command, as is taught by Maruko et al., with the motivation of increasing the flexibility of the system configuration by allowing for individual look-up tables for parameters which are then integrated into a final combined gain (see Maruko et al. [0102-0107]).


Additionally, Inoue et al. does not explicitly recite:
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount on a flat road, and when the road slope is an uphill slope, outputs the compensated FCA command obtained by decreasing the target braking control amount; and
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road, and when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point.

Kuroki et al. teaches a technique in braking control,
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount on a flat road (see Figures 4, 5, and [0064] determination of values α1 and β1 for a larger vehicle braking force required on a down-slope, as compared (Figure 5) to the amount for a 0 gradient road), and when the road slope is an uphill slope, outputs the compensated FCA command obtained by decreasing the target braking control amount (see [0064] a request for a vehicle braking force is low on an up-slope); and
when the road slope is a downhill slope, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking point on the flat road (see [0064], for a down slope, causing braking at a larger inter-vehicle distance X (i.e. the control output earlier in time due to the larger distance)), and when the road slope is an uphill slope, outputs the compensated FCA command obtained by delaying the target braking timing point (see Figures 5, 6, [0064] the up slope having smaller thresholds for inter-vehicle distance, i.e. the control output occurring later/delayed in time).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Inoue et al. to behave in the manner as taught by Kuroki et al., with the motivation of enhancing the robustness of the system to respond to any road slope appropriately and increasing vehicle efficiency by improving fuel consumption (see [0005, 0064]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2002/0107629A1 (Maruko et al.), further in view of Publication US2015/0307103A1 (Kuroki et al.), further in view of Publication US2012/0078483A1 (Yajima et al.).

Regarding Claim 6, Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein:
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by decreasing the target braking control amount based on a target braking control amount at a general friction coefficient set to a reference friction coefficient ; and
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient.


However Yajima et al. teaches a braking controller (see Claim 1), wherein:
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by decreasing the target braking control amount based on a target braking control amount at a general friction coefficient set to a reference friction coefficient (see [0056], for a low-μ road (i.e. smaller than a value considered to be normal or general), the controller may decrease the target torque correction gain GT ([0023],for an engine - a reduction in torque, therefore a type of braking)); and
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient (see [0056], for a low-μ road (i.e. smaller than a value considered to be normal or general), the controller may increase braking intervention distance correction gain GBR , (i.e. advance the braking point earlier to a larger distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated braking system of Inoue et al. with the features of Yajima et al. for a low-μ road, with the motivation of controlling the vehicle at an appropriate timing depending on road conditions (see Yajima et al. [0007, 0008, 0056]).

Regarding Claim 13, Inoue et al. does not explicitly recite the control method of claim 8, wherein:
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by decreasing the target braking control amount based on a target braking control amount at a general friction coefficient set to a reference friction coefficient; and
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient.


However Yajima et al. teaches a braking controller (see Claim 1), wherein
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by decreasing the target braking control amount based on a target braking control amount at a general friction coefficient set to a reference friction coefficient (see [0056], for a low-μ road (i.e. smaller than a value considered to be normal or general), the controller may decrease the target torque correction gain GT ([0023],for an engine - a reduction in torque, therefore a type of braking)); and
as the road friction coefficient becomes smaller than the general friction coefficient, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general friction coefficient (see [0056], for a low-μ road (i.e. smaller than a value considered to be normal or general), the controller may increase braking intervention distance correction gain GBR , (i.e. advance the braking point earlier to a larger distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the automated braking system of Inoue et al. with the features of Yajima et al. for a low-μ road, with the motivation of controlling the vehicle at an appropriate timing depending on road conditions (see Yajima et al. [0007, 0008, 0056]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2012/0022759A1 (Inoue et al.) in view of Publication US2015/0066326A1 (Furuyama), further in view of Publication US2002/0107629A1 (Maruko et al.), further in view of Publication US2015/0307103A1 (Kuroki et al.), further in view of Publication US2018/0118221A1 (Hall et al.) further in view of Publication US2013/0144498A1 (Kim).

Regarding Claim 7, Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein:
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount at a general weight set to a reference weight.

However Hall et al. teaches a technique in braking control (see e.g. Claim 14) wherein:
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount at a general weight set to a reference weight (see [0110], when vehicle haul weight is increased past 90% of maximum (more than a reference weight) a brake gain for an automated collision braking system is increased).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the brake amount by mass in Inoue et al. with the specific technique of using a reference and brake gain as is taught by Hall et al., with the motivation of increasing safety and preventing accidents or loss of control (see Hall et al. [0005]).

Additionally, Inoue et al. does not explicitly recite the control apparatus of claim 1, wherein
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight.

Kim teaches a technique in controlling emergency braking (see Claim 1), wherein
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight (see [0022], when the weight of the vehicle exceeds a first threshold (increases over a general weight), the controller enters into emergency braking mode quicker (advanced in time) than in a normal condition).
Inoue et al. to be quicker for a heavier weight (and therefore mass) as is taught by Kim, with the motivation of increasing the reliability of the vehicle by taking vehicle conditions into account (see Kim [0008]).

Regarding Claim 14, Inoue et al. does not explicitly recite the control method of claim 8, wherein:
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount at a general weight set to a reference weight.

However Hall et al. teaches a technique in braking control (see e.g. Claim 14) wherein:
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by increasing the target braking control amount based on a target braking control amount at a general weight set to a reference weight (see [0110], when vehicle haul weight is increased past 90% of maximum (more than a reference weight) a brake gain for an automated collision braking system is increased).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the brake amount by mass in Inoue et al. with the specific technique of using a reference and brake gain as is taught by Hall et al., with the motivation of increasing safety and preventing accidents or loss of control (see Hall et al. [0005]).
Additionally, Inoue et al. does not explicitly recite the control method of claim 8, wherein:


Kim teaches a technique in controlling emergency braking (see Claim 1), wherein
as the vehicle weight is increased, the control unit outputs the compensated FCA command obtained by advancing the target braking timing point based on a target braking timing point at the general weight (see [0022], when the weight of the vehicle exceeds a first threshold (increases over a general weight), the controller enters into emergency braking mode quicker (advanced in time) than in a normal condition).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the braking timing of Inoue et al. to be quicker for a heavier weight (and therefore mass) as is taught by Kim, with the motivation of increasing the reliability of the vehicle by taking vehicle conditions into account (see Kim [0008]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619